Title: Enclosure: Major General Steuben’s “Proposals for the formation of our Army for the next Campaign,” 13–15 March 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: 


            
              [13–15 March 1780]
            
            The distribution of the Number of Men, which Each State is to furnish for next Campaign, permits us to Complete our Regiments of Infantry in the Line, to a Number, indeed, Below the Establishment, but which puts it, however in our Power to form Each Regiment into a Battalion, without changing the Principles of Formation, already Established in the Regulations.
            If We put Each Regiment on the Footing of 317 fighting men, Exclusive of the Commissd Officers, Drummers & Fifers, & divide Each into Nine Companies, then Each Company will Consist of 35 Men under Arms, including the Serjeant Major & Quarter Mr Serjeant, & A Brigade of four Regiments, will be Composed of 1268 fighting Men, & the 15 Brigades now at the Grand Army, will make a Body of Infantry, of 18703 Men under Arms.
            According to this Calculation, We shall have about 3000 Infantry, more than We had last Campaign, tho’ We had then the Brigades of Virginia & that of No. Carolina, which are now at the Southward.
            We have nothing to do then but to Collect our Recruits, as Quick as Possible, to make our Regiments Equal, to Exercise the Troops, & to fill in some Regiments some Vacancies of Subalterns in order to have the number of Officers necessary for the service.
            We shall then avoid Every kind of reform & Incorporation which would unavoidably occasion a great deal of Discontent in number of Officers, who on account of their personal merit, & the Effectual Services they have rendered their Country ought not to be Exposed to those Disagreements.
            Besides, Every Incorporation requires necessarily a New Formation which could not be arranged without Employing a Vast deal of Time; it is, one might say, a new Creation, rendered more difficult by the

disputes about Rank & seniority, to which such Arrangements are always subjected.
            When I examine scrupulously the motives which can induce us to lessen the number of our Regiments, I find none strong enough to balance the Inconveniencies, which will necessarily result from it.
            The Season is already so far advanced that We scarce have Time enough to collect our Recruits, to Exercise them, & to form our Battalions & Companies for the service of the next Campaign.
            At a time when a Thousand important Objects take up the Attention of Congress & the Commander in Chief, they will be incessantly troubled with Endless Representations if an Incorporation Should take place.
            Several other difficulties which I could specify, will unavoidably arise, instead of this, if We leave for the present Campaign, the Army on the ancient footing, we shall have Time Enough to make a better calculated Plan, to lessen the number of the Regiments, & render them more formidable, which Plan might be put into Execution at the End of the Campaign.
            With regard to the Additional Regiments I think that in granting them leave & money to recruit about 300 Men, they might be preserved on the same footing as those belonging to particular States.
            Colo. Gist’s Regiment is joined to the Virginia Division, it wants, to be Completed, 164 Recruits which might be Enlisted in that state. Those of Colos. Webb, Sherburne & spencer want in all 289 Recruits to be on the footing of the others. These might be levied in Maryland, Pennsylvania, New York and New England.
            Colo. Jackson’s Regiment had at the last Review, the complete Number of 317 Men & does not want to be recruited.
            The only difficulty lies with Colonel Hazen’s Regiment, who insist on a particular Agreemt made with Congress, whereby his Regiment is to Consist of 20 Companies, of which he has however given up Two, So that his Regiment composed of Eighteen Companies, would make Exactly a double one, He is provided with Field Officers, & even with Captains, in Consequence of this formation, but he wants subalterns & Privates—His Regiment is partly composed of Canadians as well Officers as Soldiers—These have a right to claim the Protection of the United states, however difficult it may be to satisfy all their Pretensions.
            What I might propose on this Object would be to Incorporate Colo. Livingston’s Regiment, as the weakest & mostly composed of Canadians, with that of Colo. Hazen.
            
              
                Colo. Hazen returns his Regiment
                    400 men
              
              
                Colo. Livingston his
                103
              
              
                In all
                503
              
            
            
            Colo. Hazen Should then be ordered to divide his Regiment into 18 Companies each of 28 men, which would make the Number of 504 men & to form it into 2 Battalions.
            With regard to the Cavalry, my opinion is that as in the present Circumstances, it is impossible to put those Regiments on the footing of the 1st Establishment, it is however necessary to determine their number & formation.
            I propose then, the same means as for the formation of the Infantry, i.E. without incorporating or reforming Regiments, or Even Changing the ancient formation, but only lessening the number of Men & Horses in Each Regiment, that the Totality of our Cavalry may not Exceed the number of 1000 Horses.
            The Corps of Cavalry which we have at present, are Four Regiments of Horse, The Corps of Light Horse under Major Lee, & the Maréchaussée.
            Each Regiment should then be completed to the Number of 204 Men, well mounted, including the Non Commissioned Officers & Trumpetters.
            Each Regiment might be divided into Three Squadron, Each Squadron to Consist of 68 Horse.
            Each squadron should then be divided into 2 Companies, Each Company to Consist of 34 Men, including the Non Commissioned Officers & Trumpeters.
            Each Company ought to have six Supernumeraries on Foot, Consequently, Each Regimt should consist of 204 Horse, & 228 Men on foot.
            Major Lee’s should still Consist of 150 Horse, as it does now, his Infantry should only be completed.
            The Maréchaussée ought to remain on the first Establishment of Forty Horse.
            With regard to Colonel Armand’s Legion it ought to be left to the discretion of General Lincoln to put it on the footing he shall think most Conducive to the Good of the service.
            Thus the Cavalry without the above mentioned Legion will not Exceed the Number of 1006 Horses, in the Northern & southern Armies.
            I cannot, however, forbear observing that as long as our Cavalry have no Carbines, to guard themselves in their Quarters, I wish Each Regiment should be joined by 150 Foot, otherwise it will never be in our Power to Employ our Cavalry on the Lines, & We Shall be obliged to place them behind our Camps, where they will be always of very little Service.
           